UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


MATTHEW DEROCHA,

                                     Plaintiff,                      5:18-cv-1051 (BKS/ATB)

v.

SYRACUSE POLICE,

                                     Defendant.


Appearances:

Matthew DeRocha
Syracuse, NY 13202
Plaintiff, pro se

Hon. Brenda K. Sannes, United States District Judge:

                        MEMORANDUM-DECISION AND ORDER

       On September 4, 2018, Plaintiff pro se Matthew DeRocha commenced this action by

filing a complaint and a motion for leave to proceed in forma pauperis. (Dkt. Nos. 1, 2). This

matter was referred to United States Magistrate Judge Andrew T. Baxter who, on September 12,

2018, issued an Order and Report-Recommendation recommending that Plaintiff’s complaint be

dismissed without prejudice to plaintiff submitting a proposed amended complaint. (Dkt. No. 5).

Magistrate Judge Baxter advised Plaintiff that, under 28 U.S.C. § 636(b)(1), he had 14 days

within which to file written objections to the Report-Recommendation, and that the failure to

object to the Report-Recommendation within 14 days would preclude appellate review. (Id. at 9–

10). On October 22, 2018, Plaintiff filed an amended complaint. (Dkt. No. 9). Plaintiff did not

file objections to the Report-Recommendation.
       As no objections to the Report-Recommendation have been filed, and the time for filing

objections has expired, the Court reviews the Report-Recommendation for clear error. See

Petersen v. Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); Fed. R. Civ. P. 72(b) advisory

committee’s note to 1983 amendment. Having reviewed the Report-Recommendation for clear

error and found none, the Court adopts the Report-Recommendation in its entirety.

       For these reasons, it is hereby

       ORDERED that Magistrate Judge Baxter’s Report-Recommendation (Dkt. No. 5) is

ADOPTED in all respects; and it is further

       ORDERED that Plaintiff’s complaint (Dkt. No. 1) is DISMISSED without prejudice,

with leave to amend; and it is further

       ORDERED that the amended complaint (Dkt. No. 9) is referred to Magistrate Judge

Baxter for review under 28 U.S.C. § 1915(e); and it is further

       ORDERED that the Clerk serve a copy of this Order on the plaintiff in accordance with

the Local Rules.

       IT IS SO ORDERED.

Dated: November 8, 2018
       Syracuse, New York




                                                2
